United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-1569
                                   ___________

Ndeye Ngone Sylla,                      *
                                        *
             Petitioner,                * Petition for Review of
                                        * an Order of the Board
       v.                               * of Immigration Appeals.
                                        *
Eric H. Holder, Jr., Attorney General   *     [UNPUBLISHED]
of the United States,                   *
                                        *
             Respondent.                *
                                   ___________

                             Submitted: August 5, 2009
                                Filed: August 6, 2009
                                 ___________

Before BYE, BOWMAN, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       Ndeye Ngone Sylla, a native and citizen of Senegal, petitions for review of an
order of the Board of Immigration Appeals (BIA), which affirmed a decision by the
Immigration Judge (IJ) denying asylum, withholding of removal, and relief under the
Convention Against Torture (CAT). As a threshold matter, we hold that we lack
jurisdiction to consider Sylla’s claims for withholding of removal and CAT relief
because she failed to raise those claims in her appeal to the BIA. See Sultani v.
Gonzales, 455 F.3d 878, 884 (8th Cir. 2006) (noting that failure to raise an issue on
appeal to the BIA is a failure to exhaust remedies with respect to that issue and
deprives court of appeals of jurisdiction over that issue).
        Upon careful review of the BIA’s denial of Sylla’s asylum claim, we first
uphold the BIA’s adverse credibility finding. See Sow v. Mukasey, 546 F.3d 953, 956
(8th Cir. 2008) (holding that adverse credibility finding is reviewed for substantial
evidence, is upheld unless a reasonable factfinder "would be compelled to conclude
to the contrary," and is generally entitled to deference if supported by "specific, cogent
reason[s] for disbelief" (citations to quoted cases omitted)). We further conclude that
it was not unreasonable for the BIA to determine that Sylla failed to show she was
subjected to past persecution on account of a protected factor. See Quomsieh v.
Gonzales, 479 F.3d 602, 606 (8th Cir. 2007) (reiterating that absent physical harm,
incidents of harassment and unfulfilled threats of injury do not constitute persecution;
isolated violence generally does not compel a finding of persecution). Nor did the
BIA err in concluding that Sylla failed to show she had a well-founded fear of future
persecution on account of a protected factor. See Makatengkeng v. Gonzales, 495
F.3d 876, 881, 885 (8th Cir. 2007) (noting that an alien must show that fear is both
subjectively genuine and objectively reasonable; harm inflicted by private individuals
is not attributable to the government absent a showing that the government condoned
or was unable to prevent harm). Accordingly, we deny Sylla’s petition.
                          ______________________________




                                           -2-